439 F.2d 1126
GOVERNMENT OF the VIRGIN ISLANDSv.Wilfredo RIVERA, Appellant.
No. 19055.
United States Court of Appeals, Third Circuit.
Argued Jan. 28, 1971.Decided March 15, 1971.

Robert Zimmerman, Christiansted, St. Croix, V.I., for appellant.
Robert M. Carney, U.S. Atty., St. Thomas, V.I., for appellee.
Before KALODNER, STALEY and ADAMS, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
This is an appeal from a judgment of conviction of the District Court of the Virgin Islands, Division of St. Croix, Christiansted Jurisdiction, pursuant to a jury verdict finding the defendant appellant, Wilfredo Rivera, guilty of illegal possession of marijuana in violation of the provisions of Subchapter 1, Chapter 29, V.I.C.


2
Rivera contends that the trial judge committed prejudicial errors (1) in his questioning of a witness; (2) in commenting on the testimony of the witness in his charge to the jury; and (3) in refusing a requested jury instruction on possession.


3
On review of the record we do not subscribe to the stated contentions.


4
The challenged questioning of a witness was well within permissible limits.  The trial judge's comments in his charge to the jury on the 'vague' and 'obscured' nature of this witness' testimony is supported by the record and cannot in any event be deemed prejudicial.  Moreover, the jury was instructed 'you are the judges of the facts.  Your sole interest is to ascertain the truth from the evidence in the case,' and 'you judge the credibility of witnesses.'


5
As to the contention that the trial judge erred in failing to give that requested instruction, it need only be said that he properly charged the jury on the score of 'possession.'  The form of an instruction is within the sound discretion of the trial court.  Clark v. United States, 391 F.2d 57 (8 Cir. 1968), cert. den. 393 U.S. 873, 89 S.Ct. 165, 21 L.Ed.2d 143.


6
For the reasons stated the judgment of conviction will be affirmed.